Citation Nr: 0824849	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  06-37 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for a respiratory 
disability.


REPRESENTATION

Veteran represented by:	Nebraska Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Jessica A. Gray, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska which denied the benefits sought on appeal. 

Issue not on appeal

In a February 2007 rating decision, the RO denied the 
veteran's claim of entitlement to an increased disability 
rating for his service-connected bilateral hearing loss.  To 
the Board's knowledge, the veteran has not disagreed with 
that decision.  Thus, that issue is not in appellate status 
and it will be discussed no further herein.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].

FINDING OF FACT

A respiratory disability has not been shown by competent 
medical evidence to be causally or etiologically related to 
the veteran's military service.


CONCLUSION OF LAW

A respiratory disability was not incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION


The veteran seeks service connection for a current 
respiratory disability, which he contends is related to 
respiratory problems he experienced during basic training in 
1966.

In the interest of clarity, the Board will first discuss 
certain preliminary matters. The issues on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA). The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits. The VCAA also redefined the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims. 
See 38 U.S.C.A. §§ 5103, 5103A (West 2005).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. 38 U.S.C.A. § 
7104(a) (West 2002). When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2007) [reasonable doubt to be resolved in veteran's 
favor].

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail." To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

[The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).]

Further, in Dingess v. Nicholson, the Court  held that, upon 
receipt of an application for a service connection claim, VA 
is required to review the evidence presented with the claim 
and to provide the veteran with notice of what evidence not 
previously provided will help substantiate his claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VA's duty to notify was satisfied by 
a letter sent to the veteran on March 15, 2006.  The letter 
addressed all four notice elements and was sent prior to the 
initial unfavorable decision by the AOJ.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) [VCAA notice must be sent 
prior to adjudication of an issue by the RO]. 

A supplemental notice letter which was compliant with the 
requirements of Dingess, addressing the relevant rating 
criteria and effective date provisions, was mailed to the 
veteran on March 20, 2006.  In any event, because the 
veteran's claim was denied by the RO, and is being denied in 
this decision by the Board, the matter of disability rating 
and effective date are moot.

Therefore, the Board finds that VA has fulfilled its 
statutory duty to notify the veteran.

Duty to assist

VA also has a duty to assist the veteran in the development 
of a claim.  This includes assisting the veteran in procuring 
service treatment records and other relevant treatment 
records and providing a VA examination when necessary.  
38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.  

In this case, VA obtained the veteran's service treatment 
records and VA treatment records.  Additionally, the veteran 
was afforded a VA examination in October 2006.  

Significantly, veteran and his representative have not 
identified, and the record does not otherwise indicate, that 
there exists any additional evidence which is necessary for a 
fair adjudication of the claim and which has not been 
obtained.  Hence, no further notice or assistance is required 
to fulfill VA's duty to assist the veteran in the development 
of his claim.  See Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007). The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He is 
represented by a service organization which presented 
argument on his behalf.  
He has declined the option of a personal hearing.  

The Board will therefore move on to a decision on the merits.

Relevant law and regulations
 
Service connection - in general

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  

In order to establish direct service connection for a 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Gutierrez v. Principi, 19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 
247, 253 (1999)).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim. There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2007).

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus. 

With respect to element (1), current disability, the October 
2006 VA examiner diagnosed mild chronic obstructive pulmonary 
disease (COPD)  In addition, the veteran was treated for a 
single occurrence of an upper respiratory infection that had 
progressed to sinusitis type symptoms in November 2006.  
Element (1) has therefore been met.

Turning to element (2), in-service disease, during basic 
training the veteran was admitted to the hospital on February 
25, 1966 with an upper respiratory infection.  He was treated 
for five days and then released to active duty on March 2, 
1966.  There was no follow-up treatment.  The November 1968 
discharge examiner found the veteran's nose, sinuses, mouth, 
and throat to be normal, and noted no other disabilities.  

Notwithstanding the total absence of any in-service 
respiratory problems after basic training, a period of almost 
three years, the Board finds that element (2) has arguably 
been satisfied.

Turning to critical element (3), medical nexus, thee is of 
record only one competent medical opinion, that of the 
October 2006 VA examiner. 

The October 2006 VA examiner reviewed the veteran's claims 
file, examined the veteran and conducted diagnostic testing.  
The examiner specifically noted the veteran's in-service 
hospitalization for an upper respiratory infection in 1966.  
She opined, based on the veteran's relevant medical history 
(to include the veteran's description of the course of his 
illness in 1966 and his admission of a full recovery), that 
it was "prudent to state" that the veteran's infection in 
1966 was not contributing to his current respiratory 
complaints.  The October 2006  VA examiner further concluded 
that the veteran's productive cough and dyspnea were almost 
certainly due to his veteran's age [the veteran is currently 
62 years of age] and his fifty years of consistent tobacco 
abuse.

Although the VA examiner's use of the term "it is prudent to 
state" is open to interpretation, in the context of the 
entire examination report it is clear that the examiner 
determined that it was far less likely that the veteran's 
current respiratory complaints were due to the isolated 
episode in 1966. 

The Board observes that the VA examiner's opinion appears to 
be congruent with the veteran's medical history.  There is no 
evidence in the record that the veteran experienced chronic 
upper respiratory infections since his discharge from the 
military.  The first evidence that the veteran experienced 
respiratory problems after his discharge from the military is 
his own claim for service connection filed in March 2006, a 
period of almost thirty-seven years from the date of his 
separation from service.  See Shaw v. Principi, 3 Vet. App. 
365 (1992) [a veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim].  

The veteran does not contend, and the evidence of record does 
not indicate, that he experienced any respiratory disability 
for many decades after his military service.  A prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  This absence 
of evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury or disease in 
service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) [noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact].  
  
To the extent that the veteran is contending that his current 
respiratory problems are due to the episode during basic 
training, it is well-settled that lay persons without medical 
training, such as the veteran, are not competent to comment 
on medical maters such as etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  The veteran opinion is entitled to 
no weight of probative value.

In short, there is no competent medical evidence establishing 
an etiological relationship between an event, injury, or 
disease in service and the claimed disability.  Element (3) 
has not been met, and the claim fails on that basis.

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  However, the veteran does not 
appear to contend that he has respiratory problems 
continuously after service, and as alluded to above there is 
absolutely no medical evidence of such.  Supporting medical 
evidence is requited to establish continuity of 
symptomatology.   See Voerth v. West, 13 Vet. App. 117, 120-1 
(1999) [there must be medical evidence on file demonstrating 
a relationship between the veteran's current disability and 
the claimed continuous symptomatology, unless such a 
relationship is one as to which a lay person's observation is 
competent]. 
Such evidence is lacking in this case.  

In summary, after having carefully examined all evidence of 
record in light of the applicable law, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim.  Accordingly, the Board concludes that 
service connection for a respiratory disability is not 
warranted.  The benefit sought on appeal is therefore denied.  





ORDER

Service connection for a respiratory disability is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


